Citation Nr: 1001821	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected 
posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

3. Entitlement to service connection for erectile 
dysfunction, to include as secondary to hypertension and 
service-connected PTSD.

4. Entitlement to service connection for osteoarthritis of 
the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 
2006, September 2006, and February 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Veteran has submitted additional evidence consisting of 
multiple VA treatment records.  See 38 C.F.R. § 20.1304 
(2009).  The Board notes that the Veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision.

The Board observes that the Veteran has submitted an 
application for a total disability rating due to individual 
unemployability (TDIU rating).  This claim has not yet been 
adjudicated by the RO and so is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. Service-connected PTSD is manifested by stable social and 
occupational relationships and satisfactory occupational 
performance with mild impairment, represented by a Global 
Assessment of Functioning between 60 and 70, due to dysphoric 
mood, sleep impairment, and short-term memory impairment.  

2. Hypertension was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service or to a service-connected disability.
3. Erectile dysfunction was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service or to a service-connected 
disability.

3. Osteoarthritis of the left knee was not present in 
service, manifested within one year of the Veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2. Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

3. Erectile dysfunction was not incurred in or aggravated by 
the Veteran's active duty military service and is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2009).

4. Osteoarthritis of the left knee was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2005 with regard to his service 
connection claims for PTSD, erectile dysfunction, and 
hypertension, in May 2006 for the service connection claims 
on a secondary basis, and in December 2007 for the service 
connection claim for left knee osteoarthritis.  These letters 
were each sent prior to their respective initial unfavorable 
AOJ decisions.  An additional letter was sent in March 2006 
with respect to disability ratings and effective dates and in 
May 2008 that was specific to the initial rating claim. 

The Board observes that the pre-adjudicatory VCAA notices 
issued in August 2005, May 2006, and December 2007 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  The May 2006 letter provided 
notice specific to secondary service connection claims as 
well.  Thus, the Veteran was apprised of all necessary notice 
with regard to each of his claims, to include the initial 
rating claim, prior to the initial adjudications.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, service personnel records, VA medical records, 
private medical records and the reports of February 2006, 
June 2006, August 2006, and January 2008 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, each examiner reviewed the claims file, noted 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran subjective 
complaints and medical history, and examined the Veteran.  
Additionally, to the extent necessary, the hypertension 
examiners reviewed relevant medical literature.  Each 
examiner then provided an opinion for the service connection 
issue that was supported by a rationale based on all the 
available evidence.  Further, with regard to the PTSD 
examinations, in the reports, each examiner provided 
information about the Veteran's social and occupational 
functioning sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate 
disability rating.  There is nothing to suggest that the 
examiners' opinions and findings are not based on the facts 
of the case or that arbitrary conclusions were reached.  

The Board acknowledges that no opinion was supplied with 
regard to the question of direct service connection for 
hypertension and erectile dysfunction.  However, absent any 
evidence of the presence of these disorders in military 
service, there is no basis upon which an examiner could 
relate these disorders to military service.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected PTSD.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected disability.

The Veteran's service-connected PTSD has been assigned an 
initial 30 percent rating, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The Veteran contends that his 
symptomatology is worse than is contemplated under this 
initial rating, and that a higher rating should, therefore, 
be assigned.  

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran filed his claim in July 2005.  During the appeal 
period, he was afforded two VA examinations addressing his 
psychiatric symptoms.  The file also contains private and VA 
treatment records related to mental health treatment. 

At a February 2006 VA examination, the Veteran indicated that 
he had been employed for the last 12 years at the St. Louis 
VA and that he had not had interpersonal difficulties on the 
job or excessive absenteeism or tardiness.  He also reported 
that he had been married for 42 years and that he and his 
wife had a stable relationship.  The Veteran described his 
relationship with his two adult sons as "ok."  He indicates 
that he has a few friends with whom he typically eats lunch, 
but did not socialize with otherwise.  Hobbies included 
fishing.  The Veteran denied homicidal or suicidal ideation.  

The examiner noted that the Veteran was oriented to time, 
place, and person, and adequately groomed.  His mood was 
mildly dysphoric and his affect congruent.  Speech was normal 
in volume, production, content, and clarity.  Thought content 
was logical, and thought processes were linear and goal-
directed.  The Veteran reported some short-term memory 
problems and mild concentration difficulties that were not 
observed at the examination.  Insight and judgment appeared 
relatively intact, and no delusions or hallucinations were 
detected.  The examiner diagnosed PTSD and assigned a GAF 
score of 69. 

A review examination of the Veteran's PTSD was conducted in 
June 2006.  This examiner noted that the Veteran's 
psychosocial situation was essentially unchanged since the 
prior examination.  This examiner also documented sleep 
disturbance.  The Veteran denied difficulty at work either in 
performance or interaction with other workers.  He also 
denied receiving any current psychotropic medication or 
psychiatric treatment.  The Veteran asserted that his mood 
was usually good and that he did not experience homicidal or 
suicidal ideation.  He continued to cite short-term memory 
problems.  Activities at home included performing household 
duties and watching television, and the Veteran said that he 
attended church almost every week.  He stated that he would 
go fishing twice per year, and had sought company for the 
trip, but had not found anyone interested.  

Objectively, the examiner noted that the Veteran's hygiene 
and grooming were good and mental activity was spontaneous, 
logical, and well-organized.  The examiner also documented 
adequate concentration and intact immediate memory.  Mood was 
depressed, and affect was flat.  There were no suicidal or 
homicidal ideations, delusions, or hallucinations.  The 
examiner stated that, overall, the Veteran's symptoms and 
limitations appeared mild.  The GAF score assigned was 65.  

A January 2007 private psychiatric examination indicated that 
the Veteran had low mood, sleep disturbance, fatigue, poor 
motivation and interest, irritability, concentration and 
memory impairment, panic on rare occasions, obsessive 
thoughts about health and compulsive hand washing, cleaning, 
rearranging, and counting.
The Veteran again reported attending church services and 
outdoor activities of gardening, fishing, and hunting.  He 
indicated that he was planning to retire in the next one or 
two years due to increased stress at work.  Dress was casual.  
The physician noted serious affect, normal speech, good flow 
of thought, and fair insight and judgment.  There were no 
suicidal or homicidal thoughts.  The physician diagnosed 
mild, recurrent major depression and PTSD and prescribed 
psychotropic medication.  The GAF assigned was 45/65.  
Subsequent private treatment records, dated through April 
2008, show that the Veteran's symptoms improved from those 
cited in January 2007 with a GAF of 65 noted in April 2008. 

The Board observes that the Veteran has been assigned a GAF 
score ranging between 45 and 70.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or social functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  While a GAF score is highly probative as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a).

The Board notes that the Veteran suffers not only from PTSD 
but also from mild major depression.  The Board finds that 
there is an inadequate basis in the record upon which to 
dissociate the Veteran's major depression symptoms from his 
PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the Veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  The private treatment records in which 
major depression is diagnosed do not distinguish which 
symptoms the Veteran experiences may be due to which 
disorder.  Thus, the Board associates all relevant 
psychiatric symptoms with the Veteran's service-connected 
PTSD.  

Based on the above, the Board concludes that the Veteran's 
service-connected PTSD does not manifest in symptoms of 
warranting an initial rating in excess of 30 percent.  
Specifically, the Veteran's impairment due to his PTSD has 
been noted to be mild warranting a GAF score between 60 and 
70 on most occasions.  The Board acknowledges that the 
Veteran's symptoms seemed to have increased in severity in 
January 2007 and that he sought treatment as a result.  
However, subsequent treatment records show that the Veteran's 
symptoms improved with his functioning returning to pre-
January 2007 levels.  For the purposes of assigning a 
disability rating, any increase in severity must be 
relatively permanent.  Recurrence or temporary flare-ups of 
symptoms do not constitute an increase in severity.  Davis v. 
Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. 
Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Therefore, the Board does not find 
that the more severe symptoms in January 2007, e.g., 
obsessive-compulsive behavior and fair insight and judgment, 
to represent an overall change in severity of the Veteran's 
symptomatology so as to more closely approximate a rating in 
excess of 30 percent.  

The evidence does not show reduced reliability and 
productivity or symptoms typical of a higher rating, which 
are also relatively stable, such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands; impairment long-term memory and abstract thinking 
or difficulty in establishing and maintaining effective work 
and social relationships.  In fact, both socially and 
occupationally, the Veteran appears to maintain stable and 
effective relationships and to achieve satisfactory work 
performance.  Therefore, the Board sees no basis for 
assigning an initial rating in excess of 30 percent for the 
Veteran's symptoms of service-connected PTSD.  

The Board acknowledges that the Veteran believes his symptoms 
to be of a severity to warrant a rating in excess of 30 
percent.  The Board particularly notes the Veteran's notice 
of disagreement in which he indicates that he was being 
treated regularly and was prescribed medication.  However, 
the frequency of treatment does not necessarily mean that 
symptoms are of a particular severity.  Further, the June 
2006 VA examination report indicates that the Veteran was not 
receiving psychiatric treatment at all, so it is not certain 
from the record if the Veteran was, in fact, receiving the 
treatment claimed.  

Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno at 469.  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the severity 
of a disability.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu at 494.  Thus, the Veteran is not competent 
to assess the severity of his psychiatric disability, but 
merely to describe the symptoms he experiences as a result.  

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any functional impairment associated with the 
Veteran's disability to warrant further consideration of 
alternate rating codes.  

Additionally, the Board acknowledges that an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected PTSD presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms are 
wholly contemplated by the schedular criteria, and nothing in 
either the subjective or objective evidence suggests that 
these criteria are insufficient to compensate for the 
impairment of function the Veteran experiences due to his 
service-connected disabilities. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the competent evidence does 
not support higher ratings for service-connected PTSD, the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 30 percent for this 
disability.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.  
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).
Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the Veteran was specifically informed of 
the evidence to establish service connection on a secondary 
basis in the May 2006 VCAA letter, to include being advised 
that VA will not consider temporary flare-ups to be 
aggravation, unless the underlying condition, as contrasted 
by symptoms, has gotten worse (emphasis added).  Therefore, 
the Board finds no prejudice in the Board considering the 
regulation changes in adjudicating the Veteran's service 
connection claim.  See Bernard at 393-94.  

The Veteran contends that he has hypertension secondary to 
his service-connected PTSD and that his erectile dysfunction 
is, in turn, secondary to his hypertension, as well as his 
service-connected PTSD, to include medications for these 
disabilities.  He also contends that he has a disability of 
the left knee from parachuting in service and from a left 
knee strain sustained while loading ammunition.  Therefore, 
he contends that service connection is warranted for these 
disorders.

Initially, the Board observes that the Veteran's service 
treatment records are silent for any complaint, treatment, or 
diagnosis referable to hypertension, erectile dysfunction, or 
left knee osteoarthritis.  Additionally, the Board observes 
that, although the Veteran received a Parachute Badge in 
service, his service personnel records show that he was 
assigned with a field artillery battalion, and it is not 
readily apparent that his duties included parachuting.  
Nevertheless, post-service evidence does reveal diagnoses of 
hypertension, erectile dysfunction, and osteoarthritis of the 
left knee. 

However, the competent medical evidence does not associate 
any of these disorders with the Veteran's military service.  
In this regard, the Board notes that the first diagnosis of 
hypertension post-service is in a February 1990 private 
treatment record, and the first reference to erectile 
dysfunction is the Veteran's July 2005 application for 
benefits, decades after service discharge in May 1966.  The 
Board observes that the Veteran stated at his April 2006 VA 
examination that he was diagnosed with erectile dysfunction 
15 years prior, but the treatment evidence does not 
demonstrate a diagnosis at that time.  Even so, decades would 
have passed between service and diagnosis.  Additionally, the 
first complaints of record with respect to the leg pain are 
noted in an August 2002 private treatment record, and 
osteoarthritis of the left knee was diagnosed in December 
2007, well over 41 years after discharge.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Further, as neither hypertension nor arthritis was present to 
a compensable degree within one year of service discharge, 
service connection of a presumptive basis is also not 
warranted for hypertension or osteoarthritis of the left 
knee. 

Moreover, no competent opinion is of record associating the 
Veteran's hypertension, erectile dysfunction, or left knee 
osteoarthritis to his military service or to a service-
connected disability.  The Board again observes that, absent 
a reference to these disorders during service, there is no 
basis for a competent opinion relating hypertension or 
erectile dysfunction directly to service.  Moreover, a 
February 2009 VA examiner opined that neither hypertension 
nor erectile dysfunction is due to the Veteran's service-
connected PTSD.  The rationale for that opinion was that the 
medical literature with respect to such a relationship did 
not show that the relationship was at least as likely as not 
to exist.  Moreover, the examiner noted that the Veteran was 
not taking medication for his PTSD at that time.  Further, 
although the examiner did indicate that medication for 
hypertension could cause erectile dysfunction, as the 
hypertension was not connected to service, the erectile 
dysfunction was not related to a service-connected 
disability.  Thus, the evidence also does not establish 
service connection for hypertension or erectile dysfunction 
on a secondary basis.

As for the left knee osteoarthritis, the Board notes that the 
Veteran was afforded a VA examination in January 2008.  The 
examiner noted the Veteran's claimed in-service injuries to 
the left knee, but also that the clinical examination of the 
knees at separation was normal.  He also observed the post-
service medical history, which included a December 2007 VA 
treatment record reporting that the left knee pain had begun 
sometime in early October or November 2007.  Then, the 
examiner stated that considering the totality of the medical 
evidence of record, it was less likely as not that the 
Veteran's current knee pain and osteoarthritis were related 
to his active duty military service.  No competent evidence 
of record contradicts this assessment.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., left knee pain.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno at 
469 (1994).  Thus, the Veteran may state that he has symptoms 
of his disabilities; however, he is not competent to assess 
the etiology of those disabilities.  See Espiritu at 492.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for hypertension, erectile dysfunction, 
and osteoarthritis of the left knee.  Therefore, his claims 
must be denied.


ORDER

An initial rating in excess of 30 percent for service-
connected PTSD is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for osteoarthritis of the left knee is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


